Citation Nr: 1503669	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.  

2. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO). In March 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and in March 2013, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the record.  In April 2014, the case was remanded for additional development.  

The issue of service connection for a bilateral knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

Any right shoulder injury in service was acute and resolved; a chronic right shoulder disability was not manifested in service; right shoulder arthritis was not manifested in the first postservice year; and the Veteran's current right shoulder disability is not shown to be related to his service/injury therein.  


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2007 and January 2008, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2013 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for a right shoulder disability, and identified evidence to be secured (i.e., evidence of a nexus between his current right shoulder disability and his service).  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured.  He was afforded a VA examination in May 2014.  The Board finds the examination report adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the overall record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On October 1965 service enlistment examination, the Veteran's upper extremities were normal on clinical evaluation; in an associated report of medical history, he denied having had swollen or painful joints, or a painful or "trick" shoulder.  

A July 1966 service examination for "replacement" is silent for complaints, findings, or diagnosis related to the right shoulder; in the associated report of medical history, the Veteran denied that he had a painful or "trick" shoulder.  

A November 1966 STR notes that the Veteran was seen for left [emphasis added] shoulder pain of two weeks duration.  He reported that he had been lifting weights and building bunkers.  The impression was probable pulled muscle.  

A December 1966 STR shows that the Veteran reported that his left shoulder was "ok" and that the pain had resolved.  

On July 1969 service separation examination the Veteran's upper extremities were normal on clinical evaluation; in an associated report of medical history, he Veteran denied having had swollen or painful joints, or a painful or "trick" shoulder.  

A June 1974 private treatment record from Lakeview Orthopedic Associates shows that the Veteran was seen for orthopedic complaints related to his knees.  On physical examination, his upper extremities were normal.  There was full range of joint motion throughout with no apparent pain.  

An October 2002 report of periodic physical examination from Advocate Health Centers is silent for complaints, findings, or diagnosis related to the right shoulder, (but notes other orthopedic conditions).  

A May 2006 private treatment record from Advocate Health Centers shows that the Veteran was seen for bilateral anterior shoulder pain.  The diagnosis was tendonitis.  

December 2006 private treatment records from Advocate Health Centers show that the Veteran reported his right shoulder pain flared up following his tending to repairs at one of his properties.  On physical examination, there was mild crepitance of the right shoulder with minimal reduction of range of motion.  X-rays of the shoulder revealed mild hypertrophy of the acromioclavicular joint.  The diagnosis was osteoarthritis.  

A December 2006 letter from B.C., D.O., indicates that the Veteran worked as a self-contractor maintaining his multiple real estate properties.  

July 2007 VA treatment records show that the Veteran reported a history of right shoulder pain of several years duration.  

At the March 2010 DRO hearing, the Veteran testified that his STRs erroneously show that he was seen for left shoulder complaints in service, when it was in fact his right shoulder.  He stated that he injured the shoulder lifting sandbags and continued to have right shoulder problems, treated with pain medication, for the duration of his service.  He testified that he had refused to pick up something heavy from the back of a truck when ordered because of his shoulder condition, and was disciplined for it.  He indicated that following service he sought treatment for his right shoulder from 1970 to 1977 at the Lakeside VA Medical Center.  

In October 2011, the RO made a formal finding that VA treatment records from Lakeside VA Medical Center for the dates of August 2, 1969, to December 31, 1977, were unavailable, and that all efforts to obtain them had been exhausted.  The RO notified the Veteran of that finding in correspondence dated October 2011.  

A March 2013 statement from S.G. indicates that since service the Veteran has complained of shoulder pain and has had impaired movement due to such pain, particularly after doing manual labor.

A March 2013 statement from the Veteran's ex-wife indicates that since 1981 she has observed that he has had limited ability to lift due to right shoulder pain.  She stated that the Veteran told her he injured his shoulder in service.  She stated that he did not sustain any right shoulder injuries from 1981 through 2008. 
A March 2013 statement from J.A. indicates that he observed that the Veteran has had shoulder problems since service.  He stated that the Veteran told him he injured his shoulder stacking sandbags to build walls and bunkers in service.

At the March 2013 Board hearing, the Veteran testified that he injured his right shoulder in service unloading sandbags and was treated by a corpsman for persistent shoulder pain.  He testified that his shoulder symptoms persisted after service, and that he sought treatment at VA from 1969 to 1970.  

VA treatment records show that in March 2013, X-rays of the right shoulder did not reveal any significant abnormality, and in May 2013, the assessment was right shoulder impingement without rotator cuff tear clinically.  

On May 2014 VA examination, the Veteran reported occasional right shoulder pain.  It was noted that he strained his right shoulder lifting sandbags in service.  On physical examination, had limited range of motion and pain on movement of the right shoulder.  Imaging studies of the right shoulder did not reveal arthritis.  The examiner opined that the Veteran's right shoulder disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  He explained that there is no evidence of any connection and that there is no clearly documented continuum of care from service until now.  

It is not in dispute that the Veteran now has a right shoulder disability, as VA treatment records show that right shoulder impingement was diagnosed in May 2013.  He asserts that he injured the right shoulder in service lifting sandbags.  There is probative evidence (contemporaneous clinical records in service) that conflicts with that allegation.  His STRs show that he was seen for a left shoulder injury lifting sandbags.  At the March 2013 hearing before the undersigned, he testified that the notation in the STRs that indicates that he injured his left shoulder is erroneous in that it misidentifies the shoulder involved.  Notably, there are two separate clinical entries (four days apart) both indicating that it was the left shoulder that was injured.  Significantly, that conflict in the evidence does not need to be resolved, as even if it was conceded, that it was the right should that was involved, such finding would not, of itself be dispositive.  To substantiate the claim, there also has to be evidence of a nexus between the current claimed disability and the alleged (shown) injury in service, and such evidence is lacking.

The Veteran asserts that he has had right shoulder problems since service.  He states that he treated the shoulder pain with medication; no such treatment is shown in his service records or in any postservice records proximate to service.  He is competent to observe and report that he has had symptoms of right shoulder pain since service.  However, the overall evidence weighs against a finding that he has had a chronic right shoulder disability since service.  His statements are not supported by his STRs, which show that he was seen once in service for complaints of shoulder pain, and that 4 days later the pain had resolved [emphasis added].  The STRs do not show any further complaints or treatment pertaining to a shoulder.  On July 1969 service separation examination his right extremities were normal, and in associated medical history at the time, he denied painful or swollen joints, and painful or "trick" shoulder.  His more recent statements that he has had persistent right shoulder symptoms since are inconsistent the contemporaneous records (as is the fact that the injury that is shown in service was in his first year of service, and he completed 2 more years of service thereafter.  Furthermore, his allegations of continuous right shoulder problems since service conflict with the report of a June 1974 examination (when his knees were the focus of the examination, but findings included that the upper extremities were normal).  The allegation of postservice continuity of right shoulder symptoms is also placed in question by the report of an October 2002 periodic physical examination which notes other unrelated orthopedic conditions, but no right shoulder complaints or findings of abnormality.  The initial postservice notation/documentation of right shoulder complaints was in May 2006 (approximately 37 years after separation from active duty, of itself a factor weighing against the Veteran's claim).  At that time, he did not relate his right shoulder complaints to an injury in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Notably, following service the Veteran worked for many years in construction, employment that would ordinarily be deemed inconsistent with a long-standing chronic right shoulder disability.  

The Board has considered the March 2013 statements of the Veteran's ex-wife, S.G., and J.A.  However, the Board finds that on the question of whether the Veteran has had a chronic right shoulder disability throughout since an injury in early service, the contemporaneous clinically recorded data in his STRs and postservice treatment records far outweigh in probative value the his own reports and the lay statements submitted on his behalf .  Accordingly, service connection for a right shoulder disability on the basis that such disability became manifest in service and persisted is not warranted.  

Arthritis is not shown to have been manifested in the Veteran's first postservice year.  The Veteran does not allege otherwise.  Therefore, service connection for such disability on a presumptive basis (i.e., for right shoulder arthritis as a chronic disease under 38 U.S.C.A. § 1112,; 38 C.F.R. § 3.309(a)) is not warranted.  

In the absence of continuity of right shoulder symptoms since his injury in service, whether or not there is a nexus between his current right shoulder disability and his injury in service becomes a medical question.  Whether a current right shoulder arthritis may be related to a remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The competent evidence of record that directly addresses the question of whether the Veteran's right shoulder disability is related to service/injury therein is against his claim.  The May 2014 VA examiner opined that the Veteran's right shoulder disability is unrelated to his service/injury therein.  The opinion includes a persuasive rationale that is consistent with the objective evidence in the record.  The Board finds that opinion is probative evidence in this matter.  Because there is no competent evidence to the contrary, the Board finds the opinion persuasive.

The Board has considered the Veteran's statements that his right shoulder disability is related to his service/injury therein.  However, he is a layperson and has not presented competent (medical opinion/textual) evidence in support of such theory.  Consequently, his own opinion regarding whether an insidious process may be related to a remote event in service (without credible evidence of continuity) is not competent evidence.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for a right shoulder disability is denied.  


REMAND

The Board's April 2014 remand asked the VA examiner to identify each knee disability found.  On subsequent VA examination, the only disability listed was patellofemoral syndrome of both knees.  The Board observes that in the narrative of the remand, it was specifically called to the attention of the examiner that the Veteran's knees were clinically normal on entrance into service.  The Board noted there were knee complaints in service that appear to have persisted since.  The VA examiner's identification of the diagnosis, as above, does not account for osteoarthritis or the conflicting finding of normal knees on service entrance (there is no citation to factual data for the finding that patellofemoral syndrome was present since 1965, i.e., prior to service).  Consequently, the Board finds the May 2014 examination report incomplete, nonresponsive to the remand instructions, and inadequate.  A remand for corrective action is necessary.  

The case is REMANDED for the following:

1.  The AOJ should return the entire record to the May 2014 VA examiner for review and an addendum opinion regarding whether or not the Veteran's bilateral knee disability is related to his service.  The entire record, to include this remand, must be reviewed by the examiner.  Based on a review of the record, the examiner should provide opinions that respond to the following:  
(a) Please identify (by diagnosis) each chronic knee disability shown in the record, specifically accounting for the diagnoses of osteoarthritis and patellofemoral syndrome noted in the record.  

(b) Is there any medical basis for finding that knee complaints noted in service did not represent a chronic disability, but in fact were acute, resolving without any residual pathology?  If the response to this question is yes, please explain in detail, citing to supporting factual data and medical literature.  

(c) Is there any medical basis for disassociating the Veteran's current knee disabilities from complaints and findings in service?  If so, please identify the basis, citing to supporting factual data and medical literature.  

If the May 2014 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  

2.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


